REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2009/0232270) discloses an X-ray radiation beamforming apparatus (title and fig. 1), including: at least three field emission electron sources (15) and one or more associated electrode structures (19) housed in one or more vacuum enclosures (11); one or more target anodes (13) housed in the one or more vacuum enclosures (11), wherein a voltage potential (via 21-22) between the one or more target anodes (13) and the at least three field emission electron sources (15) accelerates the plurality of electron currents (from 15) to generate X-ray radiation (from 13). The prior art (e.g., US 2015/0139386) also discloses an X-ray radiation beamforming apparatus (fig. 1; par. 35), including: an electron source (18/12); a radiofrequency (RF) source (14) and an RF controller (26) configured to produce a plurality of individually controlled RF signals (par. 72); an RF matching circuit configured to match the electron source with one of the plurality of individually controlled signals to generate a plurality of RF modulated electron currents at the same frequency and phase delay of each of the plurality of RF signals (par. 36); one or more target anodes (20), and wherein the RF controller is configured to produce a plurality of individually controlled signals to implement a predefined beamforming radiation pattern (par. 37).  
However, the prior art fails to disclose or fairly suggest an X-ray radiation beamforming apparatus, including: an RF matching circuit configured to match each of the at least three field emission electron sources with one of the plurality of individually controlled phase delayed signals to generate a plurality of RF modulated electron currents at the same frequency and phase delay of each of the plurality of phase delayed RF signals; wherein a voltage potential between the one or more target anodes and the at least three field emission electron sources accelerates the plurality of RF modulated electron currents to generate RF modulated X-ray radiation at the same frequency and phase delay of each of the plurality of phase delayed RF signals, and wherein the RF controller is configured to produce a plurality of individually 

Regarding claim 23 and its dependent claim(s), if any, the prior art discloses a corresponding method.  
However, the prior art fails to disclose or fairly suggest a method for generating beamformed X-ray radiation, the method including: applying each of the individually controlled phase delayed signals to each of at least three field emission electron sources using an RF matching circuit to generate a plurality of RF modulated electron currents at the same frequency and phase delay of each of the plurality of phase delayed RF signals; accelerating the plurality of RF modulated electron currents towards one or more target anodes by applying a voltage potential between the one or more target anodes and the at least three field emission electron sources to generate RF modulated X-ray radiation at the same frequency and phase delay of each of the plurality of phase delayed RF signals, wherein the RF controller is configured to generate the plurality of individually controlled phase delayed RF signals to implement a predefined beamforming radiation pattern, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884